Name: Decision (EU) 2016/2164 of the European Central Bank of 30 November 2016 on the approval of the volume of coin issuance in 2017 (ECB/2016/43)
 Type: Decision
 Subject Matter: monetary economics;  monetary relations
 Date Published: 2016-12-08

 8.12.2016 EN Official Journal of the European Union L 333/73 DECISION (EU) 2016/2164 OF THE EUROPEAN CENTRAL BANK of 30 November 2016 on the approval of the volume of coin issuance in 2017 (ECB/2016/43) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128(2) thereof, Having regard to Decision (EU) 2015/2332 of the European Central Bank of 4 December 2015 on the procedural framework for the approval of the volume of euro coin issuance (ECB/2015/43) (1), and in particular Article 2 thereof, Whereas: (1) The European Central Bank (ECB) has the exclusive right since 1 January 1999 to approve the volume of coins issued by the Member States whose currency is the euro. (2) The 19 Member States whose currency is the euro have submitted to the ECB their requests for the approval of the volume of coins to be issued in 2017, supplemented by explanatory notes on the forecasting methodology. Certain of these Member States have also provided additional information regarding circulation coins, where such information is available and considered important by the Member States concerned to substantiate the approval request. (3) As the right of Member States to issue euro coins is subject to approval by the ECB of the volume of the issue, the volumes approved by the ECB may not be surpassed by the Member States without prior approval by the ECB, HAS ADOPTED THIS DECISION: Article 1 Approval of the volume of euro coins to be issued in 2017 The ECB hereby approves the volume of euro coins to be issued by the Member States whose currency is the euro in 2017 as set out in the following table: (EUR million) Volume of euro coins approved for issuance in 2017 Circulation coins Collector coins (not intended for circulation) Volume of coin issuance Belgium 51,0 1,0 52,0 Germany 419,0 219,0 638,0 Estonia 9,7 0,3 10,0 Ireland 30,7 0,8 31,5 Greece 106,3 0,6 106,9 Spain 359,3 30,0 389,3 France 224,3 51,0 275,3 Italy 94,2 1,8 96,0 Cyprus 14,0 0,1 14,1 Latvia 16,3 0,3 16,6 Lithuania 30,0 0,3 30,3 Luxembourg 17,7 0,2 17,9 Malta 10,2 0,2 10,4 Netherlands 25,0 4,0 29,0 Austria 87,2 181,8 269,0 Portugal 62,0 3,0 65,0 Slovenia 24,0 2,0 26,0 Slovakia 15,6 1,4 17,0 Finland 35,0 10,0 45,0 Total 1 631,5 507,8 2 139,3 Article 2 Taking effect This Decision shall take effect on the day of its notification to the addressees. Article 3 Addressees This Decision is addressed to the Member States whose currency is the euro. Done at Frankfurt am Main, 30 November 2016. The President of the ECB Mario DRAGHI (1) OJ L 328, 12.12.2015, p. 123.